Citation Nr: 0333484	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Mother and Friend


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.29, from 
February 16 through March 31, 1999, and continued a 30 
percent disability rating for PTSD, effective April 1, 1999.  
During the pendency of the appeal, the veteran's claims file 
was transferred to the RO in Cleveland, Ohio.

In a November 2002 rating decision, the RO assigned a 50 
percent evaluation to the service connected PTSD, effective 
April 1, 1999.  As the 50 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

A review of the claims file reflects that the veteran has 
raised the issue of entitlement to a total disability 
evaluation due to service connected disability.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action. 


REMAND

 Veterans Claims Assistance Act

Initially, the Board must address the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)), to 
the veteran's claim.  This law was enacted on November 9, 
2000.  

The Board notes the regulation implementing the VCAA, 
38 C.F.R. § 3.159, was provided to the veteran in the January 
2000 Statement of the Case and a November 2002 Supplemental 
Statement of the Case that addressed this issue.  However, it 
cannot be said, in this case, that there has been sufficient 
compliance when the RO at no time sent a VCAA letter to the 
veteran notifying him of what was needed to substantiate this 
claim, what his responsibilities were with respect to the 
claim, and whether VA would assist him in any manner.  

Evidentiary development

First, potentially relevant medical records have not been 
obtained.  During a June 2001 videoconference hearing, 
conducted at the RO in Huntington, West Virginia, the veteran 
testified that he had sought treatment for his PTSD from VA 
Medical Centers (VAMC) in Huntington, West Virginia, and 
Cincinnati and Chillicothe, Ohio.  While a November 2002 
Supplemental Statement of the Case reflects that treatment 
records from the Huntington, West Virginia VAMC are of 
record, a review of the claims file reflects that they are 
absent.  In addition, a review of a May 2002 VA examination 
report reflects that the veteran was seen as an outpatient at 
a VA mental health clinic from October 2001 to April 2002.  
These reports are also not of record.  Accordingly, a remand 
is required in order to obtain recent treatment reports of 
the veteran from the VAMC in Huntington, West Virginia and 
the VA mental health outpatient reports referred to in the 
May 2002 VA examination report.  In this regard, it is noted 
that VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and must 
be considered when deciding a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, during the June 2001 hearing, the veteran 
testified that he had been awarded disability benefits from 
the Social Security Administration (SSA) because of his PTSD.  
However, the SSA award and the medical reports used in making 
the underlying determination are not of record.  In any 
event, VA is required to obtain evidence from the Social 
Security Administration, including decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Therefore, the records should be 
requested. 

Although the last examination was provided in May 2002 and is 
current as of this date, that examination report will likely 
be approximately two years old by the time the development 
discussed above is completed in this case.  Therefore, to 
ensure sufficient evidence is of record, another VA 
examination should be provided.

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim for an 
increased evaluation for PTSD.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003), as well as any other controlling 
legal guidance provided after the date of 
this Board decision.  

2.  Obtain VA treatment records, dating 
from October 22, 2001 to March 6, 2002, 
referenced in the May 2002 VA examination 
from the appropriate VA Medical Center.  
If these reports can not be obtained, 
documentation as to their absence must be 
indicated in the claims file. 

3.  Obtain and associate with the claims 
file the appellant's complete medical 
records from the Huntington, West 
Virginia VAMC from 1999 to the present.  
If any of the aforementioned records can 
not be obtained, documentation as to 
their absence must be indicated in the 
claims file. 

4.  Obtain from the Social Security 
Administration any decision granting 
benefits and all underlying medical 
records used to make the determination of 
entitlement.  If these records can not be 
obtained, documentation as to their 
absence must be reported in the claims 
file.  

5.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or he has been allowed an 
appropriate period to respond, schedule 
the veteran for a VA psychiatric 
examination.  Provide the claims folder 
to the examiner for review.

The examiner should conduct any and all 
testing necessary to evaluate the 
service-connected PTSD.  A Global 
Assessment of Functioning (GAF) score 
should be assigned.  The examiner should 
discuss the effect the veteran's service-
connected PTSD has upon his daily 
activities and the relative degree of 
industrial impairment caused by this 
condition, including the effect, if any, 
of this condition on his ability to 
obtain and maintain employment.

6.  Then, after ensuring the examination 
report is complete, readjudicate the 
claim.  If any such action does not 
resolve it, issue the appellant and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to the Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
further notice.  

This case must be afforded expeditious treatment.



		
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



